Title: From John Adams to the Marquis de Lafayette, 21 February 1779
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


     
      My dear Marquiss
      Passy Feb. 21. 1779
     
     The Conversation with which you honoured me last Evening, has induced me, to give you the Trouble of this Letter upon the same subject.
     It is certain that a Loan of Money, is very much wanted, to redeem the Redundancy of our Paper Bills, and without it, it is impossible to foresee what will be the Consequence to their Credit, and therefore every service that may be rendered, in order to obtain it from this Kingdom, from Spain or Holland, will be a most essential and acceptable service.
     But without some other Exertions, even a Loan, perhaps would be but a temporary Relief: with them a smaller Loan might suffice.
     You know perfectly well, that the Ennemy in America, is at present very weak and in great Distress in every Part. They are weak in Canada—weak in Hallifax—weak in Rhode Island—weak at New York and weak in the Floridas, and weak in every one of the West India Islands.
     An Strong Armament of Ships of the Line, with Five thousand Troops, directed against Hallifax, Rhode Island or New York, must infallibly succeed. So it must against The Floridas. So it must against Canada, or any one of the West India Islands.
     You are very sensible that, in this state of Weakness, the British Possessions in America depend upon each other for reciprocal support. The Troops and ships derive such supplies of Provisions, from Canada and Nova Scotia, that if these Places or either of them was lost it would be difficult, if not impossible for the others to subsist. The West India Islands derive such supplies from the Floridas, that if they were lost, the others could scarcely subsist. Their Fleets and Armies, in Canada Hallifax, Rhode Island, New York, and the Floridas receive supplies of Rum Sugar, Molasses &c. from the West India Islands without which they could scarcely subsist. Every Part of their Possessions in America, both on the Continent and in the Islands receive constant supplies from, Europe, from England Scotland and Ireland, without which they must fall. You perceive therefore that their Dominions in America at present form such a Chain that the Links mutually support each other, in such a Manner that if one or two were taken away the whole, or at least the greatest Part must fall.
     In this state of Things then the obvious Policy is, to send a strong Squadron of Ships of the Line, to co-operate with the Count D’Estaing and the American Army in some Expedition directed against New York Rhode Island or Hallifax or perhaps all of them in Course—five or six Thousand Troops, would be quite enough. Above all it is indispensably necessary to keep a clear superiority of naval Power both on the Coast of the Continent and in the West India Islands. This, together with French and American Privateers, would make such Havock among the Ennemies Transports passing from one of their Possessions to another as must ruin their Affairs.
     The French have a great Advantage in carrying on this Kind of War, in America at present. The British ships are badly manned and in bad Repair. They cannot send them into the American seas without the Utmost Terror for their own Coasts—and when they are in America, they have not such Advantages for supplies of Provisions, naval stores and so forth as the French.
     The Devastation that was made among their ships of the Line Frigates Transports and Traders in the American seas the last summer, shews how much more might be done, if a stronger Force was sent there.
     As long as the Ennemy keep Possession of New York and Rhode Island so long it will be necessary for Us to keep up large Armies to watch their Motions and defend the Country against them, which will oblige Us to emit more Paper and still farther encrease the Depreciation.
     Now as long as they maintain the Dominion of those Seas, their Troops will be protected by the Cannon of their ships, and We could not dislodge them, with any Army however large—and at least We could not keep those Places.
     But if their Force was captivated in those Places, as it might easily be by a sea Force cooperating with the land Forces, We might reduce our Army, and innumerable other Articles of Expence. We need not emit any more Paper, and that already out, would depreciate no further.
     I should be happy to have further Conversation with you, sir upon those subjects or to explain any Thing by Letter, which may be in my Power.
     With the highest sentiments of Esteem and Respect, I have the Honour to be, sir your most obedient and most humble servant
    